Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 31, 2008 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds, Inc. -Dreyfus Bond Market Index Fund -Dreyfus Midcap Stock Fund -Dreyfus Disciplined Stock Fund -Dreyfus Large Company Stock Fund -Dreyfus Money Market Reserves -Dreyfus AMT-Free Municipal Reserves -Dreyfus Tax Managed Growth Fund -Dreyfus BASIC S&P 500 Stock Index Fund -Dreyfus U.S. Treasury Reserves -Dreyfus Balanced Fund -Dreyfus Limited Term Income Fund -Dreyfus Small Cap Value Fund -Dreyfus Strategic Income Fund File No. 811-05202 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended October 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-8297. TP/ Enclosures Very truly yours, /s/ Tanya Philepoua Tanya Philepoua Legal Assistant
